     4:20-cv-01885-TLW     Date Filed 06/02/21   Entry Number 20   Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

Glenda Deaton,                               Case No. 4:20-cv-01885-TLW-TER

               PLAINTIFF

       v.
                                                           Order
Andrew M. Saul, Commissioner of
Social Security Administration,

               DEFENDANT



      This matter is before the Court on the parties’ consent motion to remand. ECF

No. 18. For the reasons stated in the motion, the motion is GRANTED, and the

Commissioner’s decision is REVERSED. This case is REMANDED to the

Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings.

      IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Senior United States District Judge

June 2, 2021
Columbia, South Carolina




                                         1
